DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.
 
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Claims 1 and 12 recite “the information display”.  Examiner assumes this is a typographical error and Applicant intended to claim “the information display function”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder et al. (US 2016/0267577) in view of Xu et al. (US 2021/0271091) and Bradski et al. (US 2004/0175020).

	Regarding claim 1, Crowder discloses an artificial intelligence-based control method comprising: when a user approaches within a preset sensing range of a device, receiving an image including the user from the device (figs. 8-14, ¶ 51-71, skeletal tracking via video capture device is disclosed, system activates only when user is located within a certain range of the camera/sensor and optionally only when looking at the system);
	generating a first feature vector representing motion features from the image (figs. 8-14, ¶ 51-71, skeletal tracking disclosed);
	producing a first output for determining whether there is an intent to use the device (figs. 8-14, ¶ 51-71, system activates only when user is located within a certain range of the camera/sensor and optionally only when looking at the system);
	based on a determination that there is the intent to use the device according to the first output, generating a second feature vector representing gaze features from the image and producing a second output for determining whether there is the intent to use the device (figs. 8-14, ¶ 51-71, facial expression points, eye positions tracked; system activates only when user is located within a certain range of the camera/sensor and optionally only when looking at the system);
	generating and transmitting a signal for controlling the device to turn on or off an information display function, wherein an on signal for controlling the device to turn on the information display function is generated and transmitted based on a determination that there is intent to use the device according to the first output (figs. 8-14, ¶ 51-71, system activates only when user is located within a certain range of the camera/sensor and optionally only when looking at the system; see also ¶ 74-85, avatar movement disclosed).
	Crowder fails to explicitly disclose applying the first feature vector to a first classification model and applying the second feature vector to a second classification model; and wherein an off signal for controlling the device to turn off the information display is generated and transmitted based on a determination that there is no intent to use the device according to the second output.
	
	Xu teaches applying the first feature vector to a first classification model and applying the second feature vector to a second classification model (¶ 301-306, one or more computer vision algorithms, e.g., convolutional neural networks, may be used for object recognition, pose estimation, face and/or eye recognition, etc.; individual models may be customized for individual data sets; see also ¶ 146-149, ¶ 188-192).
	Crowder and Xu are both directed to object tracking and recognition for computer vision systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Crowder with the classification model of Xu since such a modification provides individual machine learning models may be customized for individual data sets (Xu, ¶ 304) and provides computer vision techniques that can be used together with data from other sensors (e.g., microphones) to detect and determine various properties of the detected objects (Xu, ¶ 302).

	Bradski teaches wherein an off signal for controlling the device to turn off the information display is generated and transmitted based on a determination that there is no intent to use the device according to the second output (abstract, figs. 3-8, see ¶ 29-31, ¶ 34-51, gaze is used to determine user attention; when user is not paying attention, power consumption reduced by, e.g., powering off display).
	Crowder in view of Xu and Bradski are both directed to gaze tracking for display systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Crowder in view of Xu with the power off control of Bradski since such a modification allows power consumption to be reduced shortly after the user’s attention is lacking (Bradski, ¶ 54) and reduce wasted power during idle times (Bradski, ¶ 54).

	Regarding claim 3, Xu further teaches wherein the first and second classification models are convolutional neural network-based learning models (¶ 301-306, one or more computer vision algorithms, e.g., convolutional neural networks, may be used for object recognition, pose estimation, face and/or eye recognition, etc.; individual models may be customized for individual data sets; see also ¶ 146-149, ¶ 188-192).

	Regarding claim 4, Crowder discloses wherein the gaze features comprise at least one among a direction of gaze of the user, an amount of time the user looks at the device, and an angle between a camera placed in the device and irises (figs. 8-14, ¶ 51-71, system activates only when user is located within a certain range of the camera/sensor and optionally only when looking at the system; time spent on a particular product disclosed).

	Regarding claim 5, Crowder discloses wherein the motion features comprise at least one of either a moving pattern or walking speed based on a skeleton of the user (figs. 8-14, ¶ 51-71; see also ¶ 74-85, avatar movement disclosed).

	Regarding claim 6, Crowder discloses identifying a registered user based on vision features of the user including at least one among the motion features, facial expressions, and gaze features, wherein the first output has a different value for each registered user (figs. 8-14, ¶ 51-71, e.g., selected user “A”; see also ¶ 74-85).

	Regarding claim 7, Crowder discloses receiving a voice of the user (¶ 77).
	Xu further teaches generating a third feature vector representing speech features from the voice; and identifying a speaker having a most similar speech features among a plurality of registered speakers by applying the third feature vector to a speaker identification model (¶ 124, speech recognition algorithms determine the content of the speech and use voice recognition techniques to determine the identity of the speaker; see also ¶ 301-306, individual models may be customized for individual data sets, computer vision techniques can be used together with data from other sensors (e.g., microphones) to detect and determine various properties of the detected objects).

	Regarding claim 9, Crowder discloses generating a signal for performing control such that preferred content based on a registered history of use of the identified user is shown through a display (figs. 8-14, ¶ 51-71; see also ¶ 74-85).

	Regarding claim 10, Crowder discloses wherein the sensing range is an angle of view of a camera provided in the device (figs. 8-14, ¶ 51-71).

	Regarding claim 11, Crowder discloses wherein the device is either a TV or an airport robot (fig. 6, ¶ 35, ¶ 38, ¶ 46).

	Regarding claim 12, Crowder discloses an intelligent device comprising: a communication module (figs. 6-8, ¶ 46, ¶ 51-71);
	a sensor configured to sense an access of a user (figs. 8-14, ¶ 51-71);
	and a processor (figs. 6-8, ¶ 46, ¶ 51-71).
	The remaining limitations are rejected under the same rationale as claim 1.

	Regarding claim 14, this claim is rejected under the same rationale as claim 3.

	Regarding claim 15, this claim is rejected under the same rationale as claim 4.

	Regarding claim 16, this claim is rejected under the same rationale as claim 5.

	Regarding claim 17, this claim is rejected under the same rationale as claim 6.

	Regarding claim 18, this claim is rejected under the same rationale as claim 7.

	Regarding claim 20, this claim is rejected under the same rationale as claim 9.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder in view of Xu and Bradski as applied to claims 7 and 18 above, and further in view of Ho et al. (US 10,650,278) and Amselem (US 2013/0169410).

	Regarding claim 8, Crowder in view of Xu and Bradski fails to disclose based on an identification result based on the vision features and an identification result based on the speech features being different, modifying user information labeled with the vision features in such a way as to be mapped to user information identified based on the speech features.
	Ho teaches based on an identification result based on the vision features and another identification result being different, modifying user information labeled with the vision features in such a way as to be mapped to user information identified (abstract, see col. 6, priority scheme that depends upon classifications determined by the system and other object recognition systems used by the label fusion model to resolve conflicts in classification).
	Crowder in view of Xu and Bradski and Ho are both directed to convolutional neural networks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Crowder in view of Xu and Bradski with the label fusion model of Ho since such a modification resolves conflicts in classification (Ho, col. 6, ll. 42-61).

	Amselem teaches prioritizing an identification result based on the speech features (¶ 20, priority given to the voice recognition under usual circumstances).
	Crowder in view of Xu, Bradski, and Ho and Amselem are both directed to identification with voice recognition.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Crowder in view of Xu, Bradski, and Ho with the prioritization of Amselem since such a modification allows for voice recognition so that the voice recognition forms the primary basis for identification (Amselem, ¶ 20).

	Regarding claim 19, this claim is rejected under the same rationale as claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Piccolotto et al. (US 2014/0208145)
Mertens (US 2010/0245330)
Nickerson (US 6,526,159)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626